Citation Nr: 1426231	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-02 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk





INTRODUCTION

The Veteran had active service from November 1985 to February 1986, from April 27, 2000, to May 19, 2000, and from January 14, 2002, to September 24, 2002, with periods of Army National Guard Service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri, that in pertinent part, denied the above claims.

This matter was previously before the Board in February 2011 at which time it was remanded for additional development.  The issue of service connection for an acquired psychiatric disability, to include depression, was remanded along with the above claimed disabilities.  However, as this claim was granted in full in a May 2012 rating decision, the issue will not be considered further.  

In February 2014, the Veteran submitted a waiver of local jurisdiction consideration of evidence submitted directly to the Board.  The additional evidence has been accepted into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Right knee and left shoulder disabilities are related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A March 2011 VA examiner noted right knee painful and decreased motion; a March 2011 VA examiner noted left shoulder pain and decreased motion; a May 2012 magnetic resonance imaging (MRI) study demonstrated left shoulder partial rotator cuff tear; and a June 2012 private treatment record also noted bursitis.  Therefore, current right knee and left shoulder disabilities have been established.  

The Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of a right knee injury, with diagnoses of right knee contusion and sprain, as well as treatment for a left shoulder injury, with diagnoses of possible torn rotator cuff and possible fracture, left scapula.

The March 2011 VA examiner concluded that the Veteran's current right knee and left shoulder symptoms are as likely as not related to his in-service injuries.  Resolving reasonable doubt in the Veteran's favor, service connection for right knee and left shoulder disabilities is granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for a right knee disability is granted.  

Service connection for a left shoulder disability is granted.  


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


